STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

TROY LILLIE, ET AL. NO. 2022 CW 0529
VERSUS

STANFORD TRUST COMPANY,

STATE OF LOUISIANA, OFFICE

OF FINANCIAL INSTITUTIONS, AUGUST 2, 2022
AND SEI INVESTMENTS COMPANY

 

In Re: State of Louisiana, through the Office of Financial
Institutions, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,

 

No. 581670.
BEFORE: McDONALD, THERIOT, AND CHUTZ, JJ.
WRIT DENIED. The criteria set forth in Herlitz

Construction Co., Inc. v. Hotel Investors of New Iberia, Inc.,
396 So.2d 878 (La. 1981) (per curiam), are not met.

JMM
WRC

Theriot, J., concurs and would deny the writ.

COURT OF APPEAL, FIRST CIRCUIT

A.W

DEPUTY CLERK OF COURT
FOR THE COURT